UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 95-7265



PETER X. CUNNINGHAM,

                                             Plaintiff - Appellant,

         versus

C. E. THOMPSON; C. HESTER, Assistant Warden;
S. L. BATTS, Assistant Warden; S. R. WHITTEN,
Grievance Coordinator; DOCTOR SHELTON; DOCTOR
WRAY; NURSE BLAKELY,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Chief
District Judge. (CA-94-1042)


Submitted:   January 18, 1996            Decided:   February 1, 1996

Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Peter X. Cunningham, Appellant Pro Se. Susan Campbell Alexander,
Assistant Attorney General, Richmond, Virginia; Sandra Morris
Holleran, MCGUIRE, WOODS, BATTLE & BOOTHE, L.L.P., Richmond,
Virginia, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Cunningham v. Thompson, No. CA-94-1042 (E.D. Va. Aug. 1,
1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2